DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/31/2022 does not place the application in condition for allowance.
The rejections over Lee and Lee et al. are withdrawn due to Applicant’s amendment.
Additional rejections pertaining to new claims also follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0197204 to Lee (of record).
	Regarding claims 1-9, Lee teaches a photovoltaic device comprising
a semiconductor substrate 110 having a first face (visible in Fig. 6, “front surface” in text) and a second face opposite the first face (facing into page and obscured in Fig. 5, facing bottom of page in Fig. 7, “back surface” in text), the semiconductor substrate comprising a monocrystal semiconductor substrate and extending in a first direction (lower left-upper right in Fig. 6, left-right in Fig. 3B) and a second direction (lower right-upper left in Fig. 6, up-down in Fig. 3B) that intersects the first direction (¶0042-0045, 0136)
a second amorphous semiconductor film 172 of a second conductivity type disposed on the second face of the semiconductor substrate 110 and divided into a plurality of first sections in the first direction and the second direction (¶0060-0062, 0066-0068, 0077)
a first amorphous semiconductor film 121 of a first conductivity type disposed on the second face of the semiconductor substrate 110, the second conductivity type different from the first conductivity type, the first amorphous semiconductor film divided into a plurality of first sections in the first direction (¶0056-0059)
a plurality of second electrodes 142 arranged in the first direction and the second direction on the plurality of second sections (¶0040, 0064, 0069, 0074, 0075, 0077, 0084)
a plurality of first electrodes 141 arranged in the first direction on the plurality of first sections (¶0073)
wherein the plurality of the first sections and the plurality of second sections include outermost sections in the second direction of the photovoltaic device are arranged alternately in the first direction (sections of 172 alternate with sections of 121 from left to right in Fig. 3B)
wherein each second section of the plurality of second sections surrounds one of the plurality of the plurality of second electrodes on that second section (¶0079, 0080)
wherein each first section of the plurality of first sections surrounds one of the plurality of first electrodes on that first section (Fig. 3A).
The second amorphous semiconductor film 172 and plurality of second electrodes 142 are formed to be arranged in the second direction to reduce improve carrier collection efficiency (¶0080-0083). Further, Lee teaches that the first amorphous semiconductor film can be improved in similar ways to the second amorphous semiconductor film (compare Figs. 1, 2, with Fig. 6). While Lee does not specifically teach that the first amorphous film or the plurality of first sections are divided in the second direction, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to do so in order to improve carrier collection efficiency.
Per claim 2, modified-Lee teaches the limitations of claim 1. Based on the reasoning and cited passages above, a person having ordinary skill in the art would form the plurality of first electrodes and the plurality of second electrodes including outermost electrodes in the second direction of the photovoltaic device to be arranged alternately in the first direction in order to achieve the recited benefits.
Per claim 3, modified-Lee teaches the limitations of claim 1. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the dimensions of the plurality of first sections and the dimensions of the plurality of second sections in the plane encompassed by the first and second directions in order to optimize passivation of the device (¶0080-0083). Therefore the claimed relative relationship between a first width in the first direction of the plurality of first sections and a second width in the first direction of the plurality of second sections is rendered obvious.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 4, modified-Lee teaches the limitations of claim 1. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the dimensions of the plurality of first sections and the dimensions of the plurality of second sections in the plane encompassed by the first and second directions, and therefore necessarily the dimensions of the plurality of first electrodes and the plurality of second electrodes, in order to optimize passivation of the device (¶0080-0083). Therefore the claimed relative relationship between a third width in the first direction of the plurality of first electrodes and a fourth width in the first direction of the plurality of second electrodes is rendered obvious.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 5, modified-Lee teaches the limitations of claim 1. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the areas of the plurality of first sections and the areas of the plurality of second sections when viewed from a second face side of the semiconductor substrate (such as the view shown in Fig. 3B) in order to optimize passivation of the device (¶0080-0083). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 6, modified-Lee teaches the limitations of claim 1. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the number and spacing of the plurality of first sections and the number and spacing of the plurality of second sections in the plane encompassed by the first and second directions, and therefore necessarily the number and spacing of the plurality of first electrodes and the plurality of second electrodes, in order to optimize passivation of the device (¶0080-0083). Therefore the claimed relative relationship between cycles in the second direction of the plurality of first electrodes and the plurality of second electrodes is rendered obvious.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 7, modified-Lee teaches the limitations of claim 1. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the number and spacing of the plurality of first sections and the number and spacing of the plurality of second sections in the plane encompassed by the first and second directions, and therefore necessarily the number and spacing of the plurality of first electrodes and the plurality of second electrodes, in order to optimize passivation of the device (¶0080-0083). Therefore the claimed relative relationship between separation of the plurality of first electrodes in the second direction and separation of the plurality of second electrodes in the second direction is rendered obvious.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 8, modified-Lee teaches the limitations of claim 1. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the areas of the plurality of first sections and the areas of the plurality of second sections, and therefore necessarily the area of the plurality of first electrodes and the area of the plurality of second electrodes, when viewed from a second face side of the semiconductor substrate (such as the view shown in Fig. 3B) in order to optimize passivation of the device (¶0080-0083). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 9, modified-Lee teaches the limitations of claim 1. The semiconductor substrate 110 is of n-type (¶0044, 0045), the first amorphous semiconductor film 121 is of p-type, and the second amorphous semiconductor film 172 is of n-type (¶0058).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, and further in view of US PGPub 2015/0114454 to Kim (included in Applicant’s IDS filed 12/11/2020).
Regarding claim 10, Lee teaches the limitations of the photovoltaic device of claim 1 (see rejection of claim 1 above). Lee teaches that the plurality of first electrodes and the plurality of second electrodes of modified-Lee are adjacent to each other in the first direction (see cited passages and reasoning in the rejection of claim 1). Lee does not specifically teach the claimed photovoltaic module.
Kim teaches a photovoltaic module (Fig. 1) comprising a photovoltaic device (110) similar to that taught by modified-Kim including first and second electrodes (¶0050-0060), and a wiring sheet (Figs. 4, 5) that comprises first wires (P141) that are electrically connected to analogous first electrodes (C141) and second wires (P142) that are electrically connected to analogous second electrodes (C142) on the similar photovoltaic device (¶0067-0073, 0112), wherein a junction material (IL) mechanically connects the wiring sheet and is disposed in and fills in regions between the analogous first and second electrodes which are adjacent to each other in a similar first direction, in order to prevent short circuits (¶0092-0094), so that a photovoltaic device may be connected to another photovoltaic device in a module and thermal stress may be minimized (¶0113-0127). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include modified-Lee’s cell and a wiring sheet in a photovoltaic module, such that the wiring sheet is mechanically connected to the photovoltaic device using a junction material, the wiring sheet comprising first wires electrically connected to the first electrodes and second wires electrically connected to the second electrodes, so that multiple devices may be electrically connected in the module while thermal stress is minimized.
Since Kim teaches that the joining material fills in regions between electrodes in order to prevent short circuits, the joining material in modified-Lee would be disposed in regions between the first and second electrodes which are adjacent to each other in the first direction.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, and further in view of US PGPub 2015/0144183 to Yang.
Regarding claim 19, Lee teaches the limitations of the photovoltaic device of claim 1. Lee teaches a tunneling layer 152 between the semiconductor substrate 110 and the first (second) amorphous semiconductor film 121 (172) (¶0040, 0041). Lee does not teach an i-type amorphous semiconductor film between the semiconductor substrate and the first amorphous semiconductor film and between the semiconductor substrate and the second amorphous semiconductor film. Yang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the tunneling layer as an i-type amorphous semiconductor film, because it would have merely required the choice of a known material for its art-recognized purpose (¶0052). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Allowable Subject Matter
Claims 11-18 allowed. While US PGPub 2010/0032014 to Bettinelli (included in Applicant’s IDS filed 12/11/2020) teaches many of the limitations of claim 11. It does not teach or render obvious the claimed combination of overlapping first and second sections, each first section having a first area size that is larger than a second area size of each second section.

Response to Arguments
[AltContent: rect]Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. Applicant argues on p. 8 that Lee neither describes nor suggests that back surface field regions 172 are amorphous. In ¶0060-0061, Lee recites 
    PNG
    media_image1.png
    67
    382
    media_image1.png
    Greyscale

Therefore a skilled artisan would at once envisage an embodiment of the invention in which the back surface field region 172 is formed of an amorphous silicon layer. 
	Applicant further argues that Lee does not specifically teach or suggest that the emitter region 121 and back surface field region 172 can be formed to have similar shapes. With regards to the embodiment of Figs. 1 and 2, the back surface field regions 172 are shown as comprising spatially distinct differently doped regions 1721, 1722, 1723 and emitter regions 121 are shown as comprising a single doped region. In Fig. 6, however, the back surface field regions 172 comprise the differently doped regions and the emitter regions comprise spatially distinct differently doped regions 1211, 1222, 1223. Therefore a skilled artisan would understand that the spatial characteristics illustrated for back surface field regions 172 can be applied to the emitter regions 121.
	Finally, Applicant argues on p. 9 that Lee teaches against forming the emitter regions 121 to have a dot shape. The Examiner agrees that Lee teaches that a collection of efficiency of carriers may decrease upon a change of shape. However, the change of shape also allows for a desirable passivation function due to a larger layer 160, with a concurrent improvement of carrier collection (¶0082, 0083). The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). MPEP §2144.II.
	Therefore the rejection of claims 1-10 as prima facie obvious over Lee and Lee et al. is proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726